EXHIBIT 10.2

 

PCM, Inc.

 

Summary of Executive Incentive Plan

 

In May 2013, the Committee and Board of Directors adopted and approved the 2013
Executive Incentive Plan (the “Plan”), which is effective for the 2013 fiscal
year.  Under the Plan, cash incentive amounts will be based upon three
performance objectives, weighted differently for each executive eligible to
participate in the Plan: (1) attainment of a target consolidated EBITDA (the
“Consolidated Target”), (2) attainment of a target commercial segment EBITDA
(the “Commercial Target”), and (3) attainment of individual qualitative targets
(the “Qualitative Target”). EBITDA is defined under the Plan as earnings before
interest, taxes, depreciation and amortization on either a consolidated basis or
for our commercial segment (as applicable), and adjusted for non-recurring
special charges, if any, to be excluded from the calculation of EBITDA in the
discretion of the Committee, including but not limited to non-cash adjustments
such as goodwill and intangible asset adjustments, material unforeseen
litigation and restructuring and related costs.

 

The Plan will be funded at an individual target amount for each participant if
the Company achieves 100% of the Consolidated Target and Commercial Target (as
applicable) for the 2013 calendar year.  The Plan also has a minimum EBITDA for
any quantitative cash incentive to be paid under the Plan and contains
decelerators based on performance below the respective quantitative performance
target, with a threshold set at 80% of target, or the prior year comparable
amount, whichever is higher. Quantitative cash incentives will be paid at 50% of
the incentive target if the Company’s performance equals the minimum target
threshold for payment of the quantitative cash amounts.  If the Company’s
performance (on a consolidated or segment basis, as applicable) falls below the
threshold, no quantitative cash incentive will be earned.

 

The Plan also contains accelerators under which the cash incentive amounts can
exceed the above described target  amounts, with the maximum cash incentive 
amount equal to 200% of target cash incentive  amounts, which will be paid if
the Company’s performance (on a consolidated or segment basis, as applicable)
equals or exceeds 125% of the respective performance target.  The Plan further
generally allows for 50% of the annual cash incentive targets to be paid in
non-recoverable quarterly increments based on quarterly targets that make up
components of the respective annual targets.

 

Messrs. LaVerne, Newton and Abuyounes each have certain individual qualitative
targets that are tailored for his respective responsibilities to the Company
based on recommendations made by our Chief Executive Officer and approved by the
Committee and are paid quarterly or annually in the discretion of the Committee.
These qualitative targets make up 33% of total cash incentive opportunity for
each of Messrs. LaVerne and Abuyounes and 100% of the cash incentives
opportunity for Mr. Newton.

 

The total annual cash incentive opportunity for the participating executive
officers equals 62% of base salary for Mr. Khulusi, 40% of base salary for each
of Messrs. LaVerne, Newton and Abuyounes and 37.8% of base salary for each of
Messrs. Hartman and Hayek.

 

All amounts funded under the Plan may be increased or reduced for each executive
officer at the sole discretion of the Committee based upon qualitative or
quantitative factors which the Committee may deem appropriate from time to time.
In addition to participation in the Plan, all of our executive officers are
eligible for additional discretionary cash incentives or bonuses as determined
from time to time by the Committee. No cash amount is earned until it is paid
under any of these plans. Therefore, in the event the employment of an executive
eligible under these plans is terminated (either by the company or by the
eligible executive, whether voluntarily or involuntarily) before any amount is
paid, the executive will not be deemed to have earned the applicable cash
incentive or bonus and will not be entitled to any portion of such amounts.

 

--------------------------------------------------------------------------------